Citation Nr: 0411988	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel




INTRODUCTION

The veteran served on active duty from February 1939 to 
February 1947 and February 1947 to November 1959.  The 
veteran died in July 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied entitlement to service 
connection for the cause of death.


REMAND

The claimant believes that the veteran's service-connected 
varicose veins are a form of peripheral vascular disease 
(PVD) that contributed to the pulmonary embolism that caused 
his death.  The Board finds that the claimant has submitted 
evidence showing that varicose veins is a type of peripheral 
vascular disease (PVD).  PVD is listed on the death 
certificate as a condition contributing to death.  While the 
issue is discussed in the SOC, there is no evidence of record 
dealing directly with the issue of whether or not the 
veteran's varicose veins contributed substantially or 
materially to the pulmonary embolism that caused his death. 

The Board further finds that there is no terminal hospital 
summary from Penrose Main Hospital.

The terminal hospital summary should be obtained and 
reviewed, and the medical records of the veteran examined by 
an appropriate medical specialist.  That specialist should 
provide a written opinion as to whether or not the veteran's 
service-connected varicose veins contributed to the pulmonary 
embolism that caused his death as contemplated by 38 C.F.R. 
§ 3.312.

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.	The RO should obtain the terminal 
hospital
summary for the veteran from Penrose 
Main Hospital, Colorado Springs, 
Colorado.

2.	The RO should again request the 
claimant to
provide all available medical records 
or other evidence, not already on file, 
concerning the veteran's varicose 
veins, peripheral vascular disease or 
any pulmonary problem.  The RO should 
offer to assist the claimant in 
obtaining such records.

3. After obtaining the terminal 
hospital summary andany further medical 
records provided by or identified by 
the claimant, provide the claims file 
to an appropriate medical specialist 
for a written opinion as to whether the 
veteran's service-connected varicose 
veins contributed substantially or 
materially to the cause of death; 
combined to cause death; and aided or 
lent assistance to the production of 
death.

3.	After completion of the foregoing, the RO 
should
again review the claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all
issues and concerns that were noted in this 
REMAND.

5.  If the determination is adverse to 
the claimant, she and her 
representative should be provided an 
appropriate supplemental statement of 
the case and given an opportunity to 
respond.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




